EMPLOYEE BENEFITS AGREEMENT



BETWEEN



THE TITAN CORPORATION



AND



SUREBEAM CORPORATION



August 5, 2002




EMPLOYEE BENEFITS AGREEMENT





THIS EMPLOYEE BENEFITS AGREEMENT ("Agreement"), dated as of August 5,, 2002, is
by and between THE TITAN CORPORATION ("TITAN") and SUREBEAM CORPORATION
("SUREBEAM").

WHEREAS, TITAN and SUREBEAM have entered into certain other agreements that will
govern certain matters relating to the tax-free spin-off of SUREBEAM Class A
Common Stock from TITAN (the “Spin-off”) and the distribution of the SUREBEAM
stock to TITAN stockholders (“Distribution”), and the relationship of TITAN and
SUREBEAM and their respective Subsidiaries following such Spin-Off and
Distribution; and

WHEREAS, prior to the Distribution, SUREBEAM has operated as a separate company
with its own employees who have participated in TITAN health and welfare plans.

WHEREAS, TITAN and SUREBEAM have agreed to enter into this Agreement allocating
assets, liabilities and responsibilities with respect to certain employee
compensation and benefit plans and programs between them.

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:


DEFINITIONS

For purposes of this Agreement the following terms shall have the following
meanings:

Affiliate means with respect to any other Person, a Person that controls, is
controlled by, or is under common control with, such other Person.

Close Of The Distribution Date means 11:59:59 P.M., Pacific Standard Time or
Pacific Daylight Time (whichever shall then be in effect), on the Distribution
Date.

COBRA means the continuation coverage requirements for "group health plans"
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Code Section 4980B and ERISA Sections 601 through
608.

Code means the Internal Revenue Code of 1986, as amended, or any successor
federal income tax law. Reference to a specific Code provision also includes any
proposed, temporary, or final regulation in force under that provision.

Distribution Date means August 5, 2002.

DOL means the United States Department of Labor.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.
Reference to a specific provision of ERISA also includes any proposed,
temporary, or final regulation in force under that provision.

FMLA means the Family and Medical Leave Act of 1993, as amended.

Health and Welfare Plans, when immediately preceded by "TITAN," means the health
and welfare plans established and maintained by TITAN for the benefit of
employees of TITAN and certain TITAN Entities, and such other health and welfare
plans or programs as may apply to such employees as of the Distribution Date.
When immediately preceded by "SUREBEAM," Health and Welfare Plans means the
health and welfare plans to be established by SUREBEAM effective July 1, 2002 as
set forth in this Agreement.

IRS means the Internal Revenue Service.

SUREBEAM 401(k) Plan means the SUREBEAM CORPORATION 401(k) Plan to be
established by SUREBEAM effective on August 1, 2002, as a qualified defined
contribution plan under ERISA and the Code.

SUREBEAM Entity means any Person that is, at the relevant time, an Affiliate of
SUREBEAM, except that the term SUREBEAM Entity shall not include TITAN or a
TITAN Entity.

SUREBEAM Individual means any individual who was an employee of SUREBEAM on or
before the Distribution Date or is an employee of TITAN or a TITAN Entity who
receives an offer of employment from SUREBEAM or a SUREBEAM Entity on or before
the Distribution Date with employment to commence after the Distribution Date
and who accepts such offer.

Medical Plan, when immediately preceded by "TITAN," means the TITAN Flexible
Benefits Plan for Employees. When immediately preceded by "SUREBEAM," Medical
Plan means the medical plan to be established by SUREBEAM effective no later
than July 1, 2002 as identified on Exhibit A hereto.

Non-Employee Director, when immediately preceded by "TITAN," means a member of
TITAN's Board of Directors who is not an employee of TITAN or a TITAN Entity.
When immediately preceded by "SUREBEAM," Non- Employee Director means a member
of SUREBEAM's Board of Directors who is not an employee of SUREBEAM or a
SUREBEAM Entity.

Person means any individual or legal entity.

Plan, when immediately preceded by "TITAN" or "SUREBEAM," means any plan,
policy, program (including, without limitation, any workers compensation
program), payroll practice, bonus, ongoing arrangement, contract, trust,
insurance policy or other agreement or funding vehicle providing benefits to
employees or Non-Employee Directors of TITAN or a TITAN Entity, or SUREBEAM or a
SUREBEAM Entity, as applicable. The term "Plan" includes, but is not limited to,
any Health and Welfare Plans and Medical Plans as further specified herein.  The
SUREBEAM Plans other than the SUREBEAM 401(K) Plan are identified on Exhibit A
to this Agreement.

TITAN 401(k) Plan means the TITAN 401(k) Plan, as in effect from time to time.

TITAN Entity means any Person that is, at the relevant time, an Affiliate of
TITAN, except that the term "TITAN Entity" shall not include SUREBEAM or a
SUREBEAM Entity.

TITAN WCP means the TITAN Workers' Compensation Program, comprised of the
various arrangements established by TITAN or a TITAN Entity to comply with the
workers' compensation requirements of the states in which TITAN or a TITAN
Entity conducts business.

SEC means the United States Securities and Exchange Commission.

LIABILITIES means any benefits payable to SUREBEAM Individuals under a SUREBEAM
Plan, and their dependents and beneficiaries, on or after August 1, 2002 (July
1, 2002 with respect to the SUREBEAM Plans other than the SUREBEAM 401(k) Plan),
provided, however, Liabilities shall not include any benefits or amounts payable
to such individuals after the Distribution Date as a result of the failure of
TITAN (or any third party designated by TITAN to provide services under the
TITAN Plans) to comply with the terms of the TITAN plans or applicable laws,
regulations or agreements (including, without limitation, the failure of the
TITAN 401(k) Plan to be a "qualified plan" under the Code.)


GENERAL PRINCIPLES

No Change in Legal Responsibility.  This Agreement is not intended to change
SUREBEAM’s legal obligations with respect to its present, future or former
employees. 

Assumption of Liabilities.   SUREBEAM hereby assumes and agrees to pay, perform,
fulfill and discharge all Liabilities.

Retention of Liabilities. To the extent that SUREBEAM does not assume a
Liability, Titan will retain, discharge and pay such Liabilities.

Establishment of SUREBEAM Plans. Effective no later August 1, 2002, SUREBEAM
shall adopt, or cause to be adopted, for the benefit of current and future
employees of SUREBEAM, including SUREBEAM Individuals, the SUREBEAM 401(k)
Plan.  Effective July 1, 2002, SUREBEAM shall adopt the SUREBEAM Plans,
excluding the SureBeam 401(k) Plan, for the benefit of current and future
employees of SUREBEAM and the SUREBEAM Entities, including SUREBEAM
Individuals.  Such Plans are set forth on Exhibit A to this Agreement.

Terms of Participation in SUREBEAM Plans. The SUREBEAM Plans shall not provide
benefits that duplicate benefits already provided by the corresponding TITAN
Plans.  TITAN and SUREBEAM shall agree on methods and procedures, including
amending the respective Plan documents, to prevent SUREBEAM Individuals from
receiving duplicative benefits from the TITAN Plans and the SUREBEAM Plans. With
respect to SUREBEAM Individuals, each SUREBEAM Plan shall provide that all
service determinations that, as of the date that such SUREBEAM Plan becomes
effective, were recognized under each corresponding TITAN Plan, if any, shall,
as of such effective date and thereafter, receive full recognition, credit, and
validity and be taken into account under such SUREBEAM Plan to the same extent
as if such determinations had occurred under such SUREBEAM Plan, except to the
extent that duplication of benefits would result. Nothing in this Section 2.4,
or any other provision of this Agreement, however, shall require SUREBEAM to
adopt all of the types of Plans sponsored by TITAN on the Distribution Date, or
to provide that the terms of a SUREBEAM Plan shall be the same or similar to the
terms of any corresponding TITAN Plan, or limit the ability of SUREBEAM to
amend, modify or terminate any SUREBEAM Plan

Termination of Participation.  Effective as of the Distribution Date, SUREBEAM
shall automatically cease to be a participating company in all TITAN Plans.


HEALTH AND WELFARE PLANS

COBRA.  Effective Immediately as of July 1, 2002, SUREBEAM shall solely be
responsible for administering compliance with the health care continuation
coverage requirements of COBRA for the SUREBEAM Health and Welfare Plans. 
SUREBEAM Individuals shall be permitted to timely elect health care continuation
coverage in accordance with the terms of the SUREBEAM Health and Welfare Plans,
and SUREBEAM and the SUREBEAM Health and Welfare Plans shall accept and honor
such timely and properly-made elections, to the fullest extent required under
the provisions of COBRA.

FMLA.

Effective Immediately as of July 1, 2002: (i) SUREBEAM shall honor, and shall
cause each SUREBEAM Entity to honor, all terms and conditions of leaves of
absence which have been granted to any SUREBEAM Individual and all other
employees of SUREBEAM and the SUREBEAM Entities under the FMLA before July 1,
2002 by TITAN, SUREBEAM, or a SUREBEAM Entity, including such leaves that are to
commence after July 1, 2002; (ii) SUREBEAM and each SUREBEAM Entity shall be
solely responsible for administering compliance with the FMLA with respect to
their employees; and (iii) SUREBEAM and each SUREBEAM Entity shall recognize all
periods of service of SUREBEAM Individuals and all other employees of SUREBEAM
and the SUREBEAM Entities with TITAN or a TITAN Entity, as applicable, to the
extent such service is recognized by TITAN for the purpose of eligibility for
leave entitlement under the FMLA; provided, that no duplication of benefits
shall be required by the foregoing.

As soon as administratively possible after July 1, 2002, TITAN shall provide to
SUREBEAM copies of all records pertaining to the FMLA with respect to all
SUREBEAM Individuals and all other employees of SUREBEAM and the SUREBEAM
Entities to the extent such records have not been provided previously to
SUREBEAM or a SUREBEAM Entity.

Workers' Compensation Programs.  TITAN and the TITAN WCP shall retain, discharge
and pay all Liabilities arising under the TITAN WCP, including, without
limitation, all Liabilities relating to claims that are, or have been, incurred
under the TITAN WCP before August 5, 2002 by SUREBEAM Individuals.  SUREBEAM and
the SUREBEAM WCP shall retain, discharge and pay all Liabilities arising under
the SUREBEAM WCP.  Each party shall fully cooperate with the other with respect
to the administration and reporting of claims under the TITAN WCP and the
SUREBEAM WCP, to the extent that such cooperation is permitted under applicable
law and does not otherwise have a material adverse effect on the TITAN WCP or
the SUREBEAM WCP.

SureBeam Health and Welfare Plans.  As of July 1, 2002, SUREBEAM shall have
established SUREBEAM Health and Welfare Plans listed on Exhibit A, and
correspondingly, SUREBEAM shall have ceased to be a participating company in
Titan Health and Welfare Plans.  SUREBEAM shall be solely responsible for the
administration of the SUREBEAM Health and Welfare Plans, including the payment
of all employer-related costs in establishing and maintaining the SUREBEAM
Health and Welfare Plans, and for the collection and remittance of employee
premiums.  SUREBEAM acknowledges that it will be billed for premiums
attributable to its employees in accordance with the Corporate Services
Agreement dated August 4, 2000 until July 1, 2002.  No SUREBEAM employee may
participate in any TITAN Health and Welfare Plan after the Distribution Date.

On and after the Distribution Date, SUREBEAM shall cause the SUREBEAM Health and
Welfare Plans to recognize and give credit for (A) all amounts applied to
deductibles, out-of-pocket maximums, co-payments and other applicable benefit
coverage limits with respect to which such expenses have been incurred by
SUREBEAM Individuals under the Titan health plans for the remainder of the
calendar year in which the Distribution Date occurs, and (B) all benefits paid
to SUREBEAM Individuals under the Titan health plans for purposes of determining
when such persons have reached their lifetime maximum benefits under the
SUREBEAM Health Plans.


DEFINED CONTRIBUTION PLANS

SUREBEAM 401(k) Plan.

Plan Trust.  Immediately as of August 1, 2002 or prior to that time, SUREBEAM
shall establish, or cause to be established, a trust qualified under Code
Section 401(a), exempt from taxation under Code Section 501(a)(1), and forming
part of the SUREBEAM 401(k) Plan.  The TITAN 401(k) Plan and the SUREBEAM 401(k)
Plan shall provide that no distribution of account balances shall be made on
account of SUREBEAM ceasing to be an Affiliate of TITAN as of the Distribution
Date.

Assumption of Liabilities and Transfer of Assets.  On or before August 5, 2002:
(i) the SUREBEAM 401(k) Plan shall assume and be solely responsible for all
Liabilities to or relating to SUREBEAM Individuals under the TITAN 401(k) Plan
other than Liabilities arising prior to the transfer of assets described in the
following clause (ii) relating to breach of the trust or plan or failure of
TITAN (or any third party designated by TITAN to provide services under the
TITAN PLANS) to comply with applicable laws, regulations or agreements or the
terms of a plan (including, without limitation, the failure of the TITAN 401(k)
Plan to be a “qualified plan” under the Code); and (ii) TITAN shall cause the
accounts of the SUREBEAM Individuals under the TITAN 401(k) Plan, and the assets
in such accounts, which are held in trust as of August 2, 2002 to be transferred
in kind to the SUREBEAM 401(k) Plan, and the related trust, with the TITAN stock
to be transferred in kind and the remaining Plan assets to be liquidated and
transferred in cash,  and SUREBEAM shall cause such transferred accounts and
assets to be accepted in kind by such plan and trust.  Both TITAN and SUREBEAM
shall use their reasonable best efforts to enter into such mutually satisfactory
agreements to accomplish such assumptions and transfers, and SUREBEAM shall use
its reasonable best efforts to enter into such agreements satisfactory to
SUREBEAM to provide for the maintenance of the necessary participant records,
the appointment of an initial trustee under the SUREBEAM 401(k) Plan, the
engagement of an initial recordkeeper under such plans, and the selection of one
or more investment managers to manage the assets of the SUREBEAM 401(k) Plan.

Notice of Events Requiring Shareholder Vote.  SUREBEAM will notify TITAN in
advance of any events requiring a shareholder vote or shareholder action with
respect to a tender and provide TITAN with a sufficient number of information
packets to provide to all TITAN Plan participants who hold SUREBEAM stock in
their accounts.


GENERAL AND ADMINISTRATIVE

Accounting Methodologies and Assumptions. For purposes of this Agreement, unless
specifically indicated otherwise, the value of the assets of a Plan shall be the
value established for purposes of relevant audited or unaudited financial
statements for the period ending on the date as of which the valuation is to be
made.

Sharing of Participant Information. TITAN and SUREBEAM shall share with each all
participant information reasonably necessary to effectuate the transfers and
other transactions hereunder.

Non-Termination of Employment; No Third-Party Beneficiaries. Except as expressly
provided in this Agreement, no provision of this Agreement or any other
agreements entered into between TITAN or a TITAN Entity and SUREBEAM or a
SUREBEAM Entity relating to this Agreement shall be construed to create any
right, or accelerate entitlement, to any compensation or benefit whatsoever on
the part of any SUREBEAM Individual or other future, present or former employee
of TITAN, a TITAN Entity, SUREBEAM, or a SUREBEAM Entity under any TITAN Plan or
SUREBEAM Plan or otherwise; or to continue to be employed by or return to
employment with TITAN or a TITAN Entity, or SUREBEAM or a SUREBEAM Entity. 
Without limiting the generality of the foregoing: (i) the Distribution shall not
cause any employee to be deemed to have incurred a termination of employment
which entitles such individual to the commencement of benefits under any of the
TITAN Plans, with the exception of the TITAN Deferred Compensation Plan, or any
of the SUREBEAM Plans; and (ii) except as expressly provided in this Agreement,
nothing in this Agreement shall preclude SUREBEAM, at any time after the Close
of the Distribution Date, from amending, merging, modifying, terminating,
eliminating, reducing, or otherwise altering in any respect any SUREBEAM Plan,
any benefit under any SUREBEAM Plan or any trust, insurance policy or funding
vehicle related to any SUREBEAM Plan.

Beneficiary Designations.  As of July 1, 2002, SUREBEAM shall be responsible for
ensuring that all SUREBEAM Individuals complete all of the applicable
beneficiary designation forms for the SUREBEAM Plans.

Requests For Agency Rulings and Opinions.

Cooperation. SUREBEAM shall cooperate fully with TITAN on any issue relating to
the transactions contemplated by this Agreement for which TITAN elects to seek a
determination letter or private letter ruling from the IRS, an advisory opinion
from the DOL, or a no-action letter or other ruling from the SEC. TITAN shall
cooperate fully with SUREBEAM with respect to any request for a determination
letter or private letter ruling from the IRS, an advisory opinion from the DOL,
or a no-action letter or other ruling from the SEC, with respect to any of the
SUREBEAM Plans relating to the transactions contemplated by this Agreement.

Life Insurance. To the extent the transfer or allocation of all or a portion of
any life insurance policies results in any adverse tax or legal consequences,
including without limitation (i) any finding that such transfer results in the
creation of a modified endowment contract within the meaning of Code Section
7702A, a transfer for value within the meaning of Code Section 101(a), or a lack
of insurable interest for either TITAN or SUREBEAM (or their respective trusts,
if any), or (ii) multiple claims for insurance proceeds, TITAN and SUREBEAM
shall take such steps as may be necessary to contest any such finding and, to
the extent of any final determination that such adverse tax or legal
consequences will result, TITAN and SUREBEAM shall make such further adjustments
so as to place both parties in the proportionate financial position that they
each would have been in relative to the other but for such adverse tax or legal
consequences.

Fiduciary Matters. TITAN and SUREBEAM each acknowledge that actions required to
be taken pursuant to this Agreement may be subject to fiduciary duties or
standards of conduct under ERISA or other applicable law, and no party shall be
deemed to be in violation of this Agreement if it fails to comply with any
provisions hereof based upon its good faith determination that to do so would
violate such a fiduciary duty or standard.

Consent of Third Parties. If any provision of this Agreement is dependent on the
consent of any third party (such as a vendor or a union) and such consent is
withheld, TITAN and SUREBEAM shall use their reasonable best efforts to
implement the applicable provisions of this Agreement to the full extent
practicable. If any provision of this Agreement cannot be implemented due to the
failure of such third party to consent, TITAN and SUREBEAM shall negotiate in
good faith to implement the provision in a mutually satisfactory manner. The
phrase "reasonable best efforts" as used herein shall not be construed to
require the incurrence of any non-routine or unreasonable expense or liability
or the waiver of any right.


MISCELLANEOUS

Effect if Distribution Does Not Occur. If the Distribution does not occur, then
all actions and events that are, under this Agreement, to be taken or occur
effective as of the applicable effective date, or otherwise in connection with
the Distribution, shall not be taken or occur except to the extent specifically
agreed by SUREBEAM and TITAN.

Relationship of Parties. Nothing in this Agreement shall be deemed or construed
by the parties or any third party as creating the relationship of principal and
agent, partnership or joint venture between the parties, it being understood and
agreed that no provision contained herein, and no act of the parties, shall be
deemed to create any relationship between the parties other than the
relationship set forth herein.

Affiliates. Each of TITAN and SUREBEAM shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
in this Agreement to be performed by a TITAN Entity or a SUREBEAM Entity,
respectively.

Third Party Beneficiaries. The provisions of this Agreement are solely for the
benefit of the parties and are not intended to confer upon any Person except the
parties any rights or remedies hereunder, and there are no third party
beneficiaries of this Agreement and neither this Agreement shall provide any
third person with any remedy, claim, liability, reimbursement, claim of action
or other right in excess of those existing without reference to this Agreement.

Notices. All notices or other communications under this Agreement or any
Ancillary Agreement shall be in writing and shall be deemed to be duly given
when (a) delivered in person or (b) deposited in the United States mail or
private express mail, postage prepaid, addressed as follows:

If to TITAN, to:            THE TITAN CORPORATION .

3033 Science Park Road

San Diego, CA 92121

Attn: President

With a copy to Secretary at the same address.





If to SUREBEAM, to:  SUREBEAM Corporation

9276 Scranton Road

San Diego, CA  92121

Attn: President



With a copy to Secretary at the same

address.



Either party may, by notice to the other party, change the address to which such
notices are to be given.

Severability. If any provision of this Agreement or the application thereof to
any Person or circumstance is determined by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions hereof or thereof,
or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby or thereby, as the case may
be, is not affected in any manner adverse to any party. Upon such determination,
the parties shall negotiate in good faith in an effort to agree upon such a
suitable and equitable provision to effect the original intent of the parties.

Modification and Amendment; Entire Agreement. This Agreement may not be modified
or amended except in a writing signed by the parties. This Agreement sets forth
the entire agreement of the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings between the
parties with respect to the subject matter hereof.

Dispute Resolution. The parties acknowledge and agree that this Agreement and
any dispute hereunder shall be subject to and governed by the following dispute
resolution procedure: If any question shall arise as to the interpretation of
this Agreement as to the rights, duties or liabilities of either party hereunder
or as to any act, matter or thing arising out of or under this Agreement which
cannot be resolved by amicable agreement, the same shall be referred to final
and binding arbitration held in San Diego, California.  American Arbitration
Association ("AAA") rules relating to commercial arbitration will apply.  The
parties will jointly select a single arbitrator from an AAA panel.  If the
parties cannot agree on an arbitrator, they will each select an arbitrator and
the two arbitrators so selected will pick the arbitrator who will decide the
dispute.  The arbitrator will not have the authority to award punitive,
indirect, special or consequential damages. Arbitration awards are not
appealable and may be enforced through any court of competent jurisdiction.  The
arbitrator must apply California law and has exclusive authority to resolve any
dispute relating to the interpretations, applicability or formation of this
Agreement.  Except as to obtaining injunctive relief, the parties waive all
rights to adjudication in a court of law and to a venue other than San Diego,
CA.   Each party shall be responsible for the payment of its own attorney’s
fees, and the parties shall split equally the costs of the arbitration.

Governing Law. To the extent not preempted by applicable federal law, this
Agreement shall be governed by, construed and interpreted in accordance with the
laws of the State of California, irrespective of the choice of laws principles
of the State of California, as to all matters, including matters of validity,
construction, effect, enforceability, performance and remedies.

In Witness Whereof, the parties have caused this Employee Benefits Agreement to
be duly executed as of the day and year first above written.

THE TITAN CORPORATION:



By:                                                                              



Name:                                                                         



Title:                                                                            





SUREBEAM CORPORATION:



By:                                                                              



Name:                                                                         



Title:                                                                            




EXHIBIT A



SUREBEAM BENEFIT PLANS



Effective July 1, 2002



Blue Cross HMO/PPO

Fortis Dental

VSP Vision Plan

MHN EAP

Standard Insurance

Life

Supplemental Life

Short-term Disability

Long-term Disability

Reliance Standard

Business Travel Accident

Igoe & Company

Flexible Spending Accounts

Cobra Administration